 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 Nevada Bar Number 13644
   JARED L. GRIMMER
 3 Assistant United States Attorney
   District of Nevada
   501 Las Vegas Blvd. So., Suite 1100
 4 Las Vegas, Nevada 89101
   (702) 388-6336
 5 jared.l.grimmer@usdoj.gov
   Attorneys for the United States
 6

 7                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 8

 9 UNITED STATES OF AMERICA,
                                                        Case No.: 2:18-cr-00116-JAD-CWH
10                 Plaintiff,
                                                         Joint Stipulation to Continue
11                 v.                                    Government’s Response to
                                                         Defendant’s Motion to Dismiss
12   ERIC YOKANI MORENO-OCHOA,                           (ECF No. 43) and Defendant’s Reply
13                                                          (First Request)
                   Defendant.
14

15

16         IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17 Trutanich, United States Attorney, and Jared L. Grimmer, Assistant United States

18 Attorney, counsel for the United States of America, and Andrew M. Leavitt, counsel for

19 Eric Yokani Moreno-Ochoa, that the government’s response to defendant’s motion to

20 dismiss (ECF No. 43) currently due on Friday, June 21, 2019, be vacated and continued to

21 July 5, 2019, with defendant’s corresponding reply due on July 12, 2019.

22         This Stipulation is entered into for the following reasons:
23         1.     Government counsel continues to need additional time to properly respond
24   to defendant’s motion, to include researching the issues raised by the defendant.
25

26
 1          2.    Denial of this request for continuance could result in a miscarriage of

 2   justice.

 3          3.    This is the first request for continuance of the government response to

 4   defendant’s motion to dismiss.

 5

 6   DATED this 21st day of June, 2019.

 7

 8                                                   NICHOLAS A. TRUTANICH
                                                     United States Attorney
 9

10   By /s/ Andrew M. Leavitt                        By /s/ Jared L. Grimmer

11   ANDREW M. LEAVITT                               JARED L. GRIMMER
                                                     Assistant United States Attorney
12

13

14

15

16

17

18

19

20

21

22

23

24

25                                               2

26
 1                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 2

 3   UNITED STATES OF AMERICA,
                                                      Case No.: 2: 18-cr-00116-JAD-CWH
 4                 Plaintiff,

 5                 v.

 6   ERIC YOKANI MORENO-OCHOA,

 7
                   Defendant.
 8

 9

10          IT IS THEREFORE ORDERED that the government’s response to defendant’s

11   motion to dismiss (ECF No. 43) currently due on Friday, June 21, 2019, be vacated and
     continued to July 5, 2019, with defendant’s corresponding reply due on July 12, 2019.
12

13                       26
            DATED this _______ day of June, 2019.
14

15
                                               UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25                                               3

26
